Citation Nr: 0913042	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to February 
1976.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  The appeal for TDIU is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC. VA will notify the Veteran if further action 
is required.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by subjective complaints 
of pain and numbness; the objective findings include no 
ankylosis and no incapacitating episodes; nor are 
neurological symptoms sufficient to warrant a separate rating 
demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back disability is rated at 40 percent 
disabling pursuant to DC 5237. In order to warrant a higher 
rating, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome (IVDS) with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); or, 
*	objective neurological abnormalities (Pursuant to Note 
(1)).
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 40 percent, for a low 
back disability, is not warranted for any period of the 
claim. 

The Board will first consider whether a higher rating is 
warranted based on ankylosis of the entire thoracolumbar 
spine.  For definitional purposes, ankylosis is a fixation of 
the joint.  Upon VA examination in December 2005, it was 
noted that the Veteran had forward flexion of 40 degrees, 
extension to 0 degrees, bilateral lateral rotation to 10 
degrees and bilateral lateral flexion to 10 degrees.  This 
does not constitute evidence of ankylosis and a 50 percent 
rating is no warranted based upon these findings.  

A November 2007 VA examination report noted that the Veteran 
had forward flexion and extension to 10 degrees, with pain 
beginning at 10 degrees.  Bilateral lateral flexion and 
rotation were demonstrated to 10 degrees, with pain beginning 
at 10 degrees. While both VA examinations reflect that his 
spine is limited in range of motion, neither indicate that 
there is a fixation of the entire thoracolumbar spine. 
Therefore, a higher rating of 50 percent based on ankylosis, 
which has never been demonstrated, is not warranted.

With respect to incapacitating episodes, the Veteran stated 
at his December 2005 VA examination that he had not 
experienced any incapacitating episodes during the past 
twelve months. He once again denied any incapacitating 
episodes, in the past 12 months, at his November 2007 VA 
examination. As such, a higher rating based on incapacitating 
episodes is not warranted.

Next, the Veteran complained of significant back pain at both 
his December 2005 and November 2007 VA examinations, and at 
various outpatient treatment visits. For example, at his 
December 2005 VA examination he complained of constant lower 
back pain, which had gotten worse over the past year.  VA 
treatment records from February 2004, October 2004, January 
2005, August 2005, December 2005, and February 2006 
additionally noted complaints and treatment for back pain.  
At his more recent November 2007 VA examination, he reported 
persistent back pain at a pain threshold level of 7 out of 
10.  He stated that he experienced lower back flares, on a 
daily basis, which increased his pain threshold level to 9 
out of 10.  

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  His reports of back pain are consistent 
with the evidence of record and are found to be credible.  
However, despite the complaints and findings of pain as noted 
above, the evidence does not establish additional functional 
impairment such to support the next-higher 50 percent 
evaluation. 

After additionally considering Note (1), the Board finds that 
a separate rating for neurological abnormality is not 
warranted.  At his December 2005 VA examination, the Veteran 
complained of radiating pain down his left leg with 
occasional numbness of his foot.  However, upon physical 
examination it was noted that his deep tendon reflexes were 
within normal limits for both his upper and lower 
extremities, bilaterally.

Complaints of numbness down his left leg were reported at his 
November 2007 VA examination. However, upon physical 
examination good muscle strength was noted for both his upper 
and lower extremities, bilaterally.  Additionally, deep 
tendon reflexes were within normal limits for both his upper 
and lower extremities, bilaterally.  Thus, the evidence does 
not support a separate rating based on neurological 
impairment.

With respect to the Veteran's claim, the Board has also 
considered his written statements. In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
back disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which his service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

In sum, after a careful review of the evidence of record, the 
Board finds that a rating in excess of 40 percent is not 
warranted. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.

II. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's back claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005,  prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in March 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2005, does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim for an 
increased rating.  Specifically, the November 2005 VCAA 
letter requested that he submit all evidence in his 
possession showing that his service-connected disability had 
increased in severity, including personal statements and 
statements from individuals who could describe the severity 
of his disability.

Additionally, a January 2008 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim. It additionally advised him of the 
rating considerations of 38 C.F.R. §3.321(b)(1), explaining 
that ratings are based upon the average impairments of 
earning capacity. Based on the evidence above, the Veteran 
can be expected to understand what was needed to support his 
claim. 

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, he submitted numerous 
statements indicating the impact his back disorder has had on 
his daily life. These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating.  Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records. 
Additionally, VA examinations were completed in December 2005 
and November 2007.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for chronic lumbar strain is 
denied. 


REMAND

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. 
§ 3.340(a)(1). A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16(a).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b). Individual 
unemployability must be determined without regard to any non-
service connected disabilities or a veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in a 
veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran is only service-connected for a low 
back disability at 40 percent.  Thus, the percentage criteria 
for TDIU are not met. 38 C.F.R. § 4.16(a). 

The Veteran's formal claim for TDIU, submitted in February 
2004, indicated that he was unemployed from August 1982 to 
June 2000 because of his back disorder.  He stated that he 
attempted to work again in 2000 but had to terminate his 
employment, after a week, due to his back disorder.  He has 
submitted numerous statements indicating that his back 
disability has prevented him from maintaining employment.

The Board notes that the Veteran currently receives 
disability benefits from the Social Security Administration 
(SSA) because of his back and psychological disorders. 
Further, although he applied for Vocational Rehabilitation 
and Employment services, he was denied eligibility in July 
2005.  The determination letter indicated that his 
disabilities made it unreasonable for him to expect that 
their services would help him obtain and maintain competitive 
employment. 

In February 2004, the Veteran's VA treating physician 
indicated that he had a major physical limitation which 
prevented him from doing normal work duties.  He stated that 
the Veteran had a chronic severe low back disorder, and 
although he could work an 8 hour day, he could not do any 
repeated lifting of objects more than 10 pounds, repeated 
bending over or kneeling on his knees, or standing for more 
than two hours. 

His VA treating physician again prescribed limitations to his 
employment in a January 2005 VA treatment note.  In February 
2006, the VA treating physician again evaluated the Veteran's 
employability.  He indicated that the Veteran had been a 
patient of his since May 2002.  He further stated that the 
Veteran was presently completing physical therapy and was on 
a narcotic pain contract in an effort to find relief from his 
back pain.  The treating physician opined that the Veteran's 
"back condition both prevents him from obtaining and keeping 
meaningful employment." 

The Board has considered both the Veteran's consistent 
statements attesting to his inability to work, and his VA 
treating physician's opinion that he is unable to work, due 
to his service-connected disability.  Records from the Social 
Security Administration indicate that he is in receipt of 
disability benefits.  A primary diagnosis of schizophrenic, 
paranoid and other psychotic disorders; this evidence must be 
addressed.  

VA's policy is to award TDIU in all cases in which service- 
connected disability precludes gainful employment regardless 
of the percentages awarded. 38 C.F.R. §§ 4.16(b) (2007).  
Although the Board does not have the authority to assign an 
extraschedular TDIU, appropriate cases may be referred to the 
Director of the VA Compensation and Pension Service or 
Undersecretary for Benefits for extraschedular consideration 
if it is determined the circumstances present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); see also 
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Based on the Veteran's statements, the VA physician's opinion 
and a review of the medical evidence, the Board finds that 
this case should be submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration. 

The veteran has not yet received a VA examination to 
determine whether he is unemployable, and the Board finds 
that, given the long history of unemployment, such an 
examination is necessary to determine whether extraschedular 
consideration should be given. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (the duty to assist provisions of the 
VCAA includes the duty to provide medical examinations or 
obtain opinions if it is determined necessary to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a VA 
examination. The entire claims file must be 
made available to the VA examiner. 
Pertinent documents should be reviewed. The 
examiner should conduct a complete history 
and physical, including discussing the 
veteran's employment history.  The examiner 
should determine whether the veteran's 
service-connected disability renders him 
incapable of securing and maintaining 
substantially gainful employment. In 
offering this opinion, the examiner must 
consider the degree of interference with 
ordinary activities, including capacity for 
employment, caused solely by the veteran's 
service-connected disabilities, as 
distinguished from any nonservice-connected 
conditions.

2. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated, 
including considering whether this case 
presents such an exceptional or unusual 
disability picture so as to render 
impractical the application of the regular 
schedular standards and, therefore, warrant 
referral to the Director of the VA 
Compensation and Pension Service or Under 
Secretary for Benefits for extraschedular 
consideration under the provisions of 38 
C.F.R. §§ 3.321(b)(1), 4.16(b).

If the claim remains denied, a supplemental statement of the 
case should be provided to the veteran and his 
representative. After the veteran and his representative have 
had an adequate opportunity to respond, the appeal should be 
returned to the Board for appellate review.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


